Exhibit 10.1

 
THE DRESS BARN, INC.
EXECUTIVE SEVERANCE PLAN
 
Effective March 3, 2010
 
INTRODUCTION
 
The purpose of the Plan is to enable the Company to offer certain protections to
senior executives if their employment with the Employer is terminated under the
circumstances described herein.  Accordingly, to accomplish this purpose, the
Plan has been adopted effective as of March 3, 2010.
 
Unless otherwise expressly provided in the Plan or unless otherwise agreed to in
writing between the Company or an Affiliate and a Participant on or after the
date hereof, Participants covered by the Plan shall not be eligible to
participate in any other severance or termination plan, policy or practice of
the Employer that would otherwise apply under the circumstances described
herein.  The Plan is intended to be a “top-hat” pension benefit plan within the
meaning of U.S. Department of Labor Regulation Section 2520.104-23.  This
document shall constitute both the plan document and summary booklet and shall
be distributed to Participants in this form.  Capitalized terms and phrases used
herein shall have the meanings ascribed thereto in Article I.
 
ARTICLE I

 
DEFINITIONS
 
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.
 
1.1           “Affiliate” shall mean (a) any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code, (b) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company, or (c) any other entity which is designated as
an Affiliate by the Board or the Committee.
 
1.2           “Base Salary” shall mean a Participant’s annual base compensation
rate for services paid by the Employer to the Participant at the time
immediately prior to the Participant’s termination of employment, as reflected
in the Employer’s payroll records or, if higher, the Participant’s annual base
compensation rate immediately prior to a Change in Control.  Base Salary shall
not include commissions, bonuses, overtime pay, incentive compensation, benefits
paid under any qualified plan, any group medical, dental or other welfare
benefit plan, non-cash compensation or any other additional compensation, but
shall include amounts reduced pursuant to a Participant’s salary reduction
agreement under Section 125, 132(f)(4) or 401(k) of the Code, if any, or a
nonqualified elective deferred compensation arrangement, if any, to the extent
that in each such case the reduction is to base salary.
 
1.3           “Board” shall mean the Board of Directors of the Company.
 

--------------------------------------------------------------------------------


 
1.4           “Bonus” shall mean the Participant’s target bonus payable for the
fiscal year in which a Change in Control shall occur, as set forth under an
agreement between the Participant and the Employer or Company, or in any written
bonus plan, program or arrangement approved by the Board or the Compensation
Committee of the Board.  Bonus shall not include any other bonus to be paid upon
the completion of any specified project or upon the occurrence of a specified
event, including without limitation, a Change in Control.
 
1.5           “Cause” shall mean the occurrence of any of the following with
respect to the Participant:
 
(a) conviction of a crime (including conviction on a nolo contendere plea)
involving the commission by the Participant of a felony or of a criminal act
involving, in the good faith judgment of the Board, fraud, dishonesty, or moral
turpitude;
 
(b) material failure to satisfactorily perform employment duties reasonably
requested by the Board after thirty (30) days’ written notice of such failure to
perform, specifying that the failure constitutes cause (other than as a result
of vacation, sickness, illness or injury);
 
(c) fraud or embezzlement;
 
(d) gross misconduct or gross negligence in connection with the business of the
Employer or an Affiliate which has a substantial adverse effect on the Employer
or the Affiliate; or
 
(e) the Participant’s intentional and willful act or omission which is
materially detrimental to the business or reputation of the Employer or an
Affiliate.
 
Termination of the Participant for Cause shall be made by delivery to the
Participant of a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board at a meeting of the Board called and held
for that purpose (after 30 days prior written notice to the Participant and a
reasonable opportunity for the Participant to be heard before the Board prior to
such vote) finding that in the good faith judgment of the Board, the Participant
was guilty of conduct set forth in any of clauses (a) through (e) above and
specifying the particulars thereof.
 
1.6           “Change in Control” shall mean the consummation of any of the
following events: (a) any “person,” as such term is used in sections 3(a)(9) and
13(d) of the Exchange Act, becomes a “beneficial owner,” as such term is used in
Rule 13d-3 under the Exchange Act, during the twelve (12) month period ending on
the date of the most recent acquisition by such person of 30% or more of the
total voting power of the outstanding stock of the Company, excluding a person
that is an affiliate (as such term is used under the Exchange) of the Company on
the date hereof, or any affiliate of any such person; (b) during any period of
twelve (12) consecutive months, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c), or (d) of this section) or a
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve-month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; (c) all or
substantially all the assets of the Company are disposed of pursuant to a
merger, consolidation or other transaction (unless the shareholders of the
Company immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they own the common stock of the Company, all the common stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company); or (d) the Company combines with another company and
is the surviving corporation, but, immediately after the combination, the
shareholders of the Company immediately prior to the combination hold, directly
or indirectly, 50% or less of the common stock or other ownership interests of
the combined company (there being excluded from the number of shares held by
such shareholders, but not from the common stock or other ownership interests of
the combined company, any shares or other ownership interests received by
affiliates of such other company in exchange for stock of such other
company).  Notwithstanding anything herein to the contrary and except with
respect to a Change in Control event described in Section 1.6(b), a Change in
Control shall be deemed to have occurred under this Section 1.6 solely upon the
occurrence of the closing of the transaction giving rise to the Change in
Control event.  Notwithstanding anything herein to the contrary, none of the
foregoing events shall be deemed to be a “Change in Control” unless such event
constitutes a “change in control event” within the meaning of Code Section 409A.
 
2

--------------------------------------------------------------------------------


 
1.7           “Change in Control Related Termination” means a Pre-Change in
Control Termination or a Post-Change in Control Termination, as applicable.
 
1.8           “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.
 
1.9           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
1.10           “Code Section 409A” shall mean Section 409A of the Code together
with the treasury regulations and other official guidance promulgated
thereunder.
 
1.11           “Committee” shall mean the Compensation and Stock Incentive
Committee of the Board or such other committee appointed by the Board from time
to time to administer the Plan.
 
1.12           “Company” shall mean The Dress Barn, Inc., a Connecticut
corporation, and any successor as provided in Article VI hereof.
 
3

--------------------------------------------------------------------------------


 
1.13           “Continuation Period” shall mean a period commencing on the date
of a Participant’s Separation from Service (or, the date of the Change in
Control in the event of a Pre-Change in Control Termination as a result of a
Participant’s resignation for Good Reason) until the earliest of:
 
(a)           solely in the event of a Non-Change in Control Termination, the
expiration of the period during which the Participant is receiving Severance
Payments;
 
(b)           solely in the Event of a Change in Control Termination, twelve
(12) months (or, eighteen (18) months with respect to a Participant with the
title “Executive Vice President” who experiences a Change in Control Related
Termination) from such date;
 
(c)           the date the Participant becomes eligible for coverage under the
health insurance plan of a subsequent employer; and
 
(d)           the date the Participant or the Participant’s eligible dependents,
as the case may be, cease to be eligible under COBRA.
 
1.14           “Continued Health Coverage” shall mean the benefit set forth in
Section 2.2(b) of the Plan.
 
1.15           “Delay Period” shall mean the period commencing on the date the
Participant incurs a Separation from Service from the Employer until the earlier
of (a) the six (6)-month anniversary of the date of such Separation from Service
and (b) the date of the Participant’s death.
 
1.16           “Disability” shall mean a Participant’s disability that would
qualify as such under the Employer’s long-term disability plan without regard to
any waiting periods set forth in such plan.
 
1.17           “Effective Date” shall mean March 3, 2010.
 
1.18           “Eligible Employee” shall mean any executive-level employee of
the Employer designated in writing by the Committee to participate in the Plan.
 
1.19           “Employer” shall mean the Company and any Affiliate.
 
1.20           “Equity Vesting” shall mean the benefit set forth in Section
2.2(c) of the Plan.
 
1.21           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
1.22           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
4

--------------------------------------------------------------------------------


 
1.23           “Good Reason” shall mean the occurrence of any of the following
events within ninety (90) days prior to a Change in Control, or on or following
a Change in Control without the Participant’s express written consent, provided
the Participant gives notice to the Employer of the Good Reason event within
ninety (90) days after the Participant has knowledge of the Good Reason event
and such events are not fully corrected in all material respects by the Employer
within thirty (30) days following receipt of the Participant’s written
notification:
 
(a)           any material diminution of the responsibilities, duties or
authority of the Participant (except in connection with the termination of
Executive’s employment for Cause or due to Total Disability or as a result of
Executive’s death, or temporarily as a result of the Participant’s illness or
other absence);
 
(b)           any reduction in the Participant’s base salary and/or benefits,
other than a reduction that is uniformly applied to similar situated employees;
 
(c)           relocation of the Participant’s principal place of work outside of
a thirty (30) mile radius of the Participant’s then current location; or
 
(d)           the failure of any successor to the Company to assume the Plan.
 
1.24           “Non-Change in Control Termination” shall mean a termination
event described in Section 2.1(a)(i) of the Plan.
 
1.25           “Participant” shall mean any Eligible Employee who is eligible to
receive Severance Benefits under the Plan.
 
1.26           “Plan” shall mean The Dress Barn, Inc. Executive Severance Plan.
 
1.27           “Post-Change in Control Termination” shall mean a termination
event described in Section 2.1(a)(ii) of the Plan.
 
1.28            “Pre-Change in Control Termination” shall mean a termination
event described in Section 2.1(a)(ii) of the Plan.
 
1.29           “Pro-Rata Bonus” shall mean the payment set forth in Section
2.2(d) of the Plan.
 
1.30           “Separation from Service” shall mean a Participant’s termination
of employment with the Employer, provided that such termination constitutes a
separation from service within the meaning of Code Section 409A and the guidance
issued thereunder.  All references in the Plan to a “termination,” “termination
of employment” or like terms shall mean Separation from Service.
 
1.31           “Severance Benefits” shall mean, as applicable, the Severance
Payment, the Continued Health Coverage, the Equity Vesting and the Pro-Rata
Bonus.
 
1.32           “Severance Payment” shall mean the payments set forth in Section
2.2(a) of the Plan.
 
1.33           “Specified Employee” shall mean a Participant who, as of the date
of his or her Separation from Service, is deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Employer from time to time
in accordance therewith, or if none, the default methodology set forth therein.
 
5

--------------------------------------------------------------------------------


 
ARTICLE II
 
SEVERANCE BENEFITS
 
2.1           Eligibility for Severance Benefits.
 
(a)           Qualifying Event for an Eligible Employee.
 
(i)           Non-Change in Control Termination.  If, at any time prior to a
Change in Control the employment of a Participant is terminated by the Employer
without Cause (a “Non-Change in Control Termination”), then the Employer shall
pay or provide the Participant with the Severance Payment, the Continued Health
Coverage and the Pro-Rata Bonus pursuant to the terms set forth herein.
 
(ii)           Change in Control Related Termination.  If, during the ninety
(90) day period prior to the date of a Change in Control (a “Pre-Change in
Control Termination”) or the period commencing on the date of a Change in
Control and ending twelve (12) months thereafter (a “Post-Change in Control
Termination”) the employment of a Participant is terminated by the Employer
without Cause or by the Participant for Good Reason, then the Employer shall pay
or provide the Participant with the Severance Payment, the Continued Health
Coverage and the Equity Vesting pursuant to the terms set forth herein, and in
the event of a Pre-Change in Control Termination, the foregoing Severance
Benefits shall be in lieu of any Severance Benefits the Participant is entitled
to under Section 2.1(a)(i).
 
(b)           Non-Qualifying Events.  A Participant shall not be entitled to
Severance Benefits under the Plan if the Participant’s employment is terminated
(i) by the Employer for Cause, (ii) by a Participant for any reason other than
for Good Reason during the ninety (90) day period prior to a Change in Control
or during the twelve (12) month period following a Change in Control, or (iii)
on account of the Participant’s death or Disability.
 
2.2           Severance Benefits.  In the event that a Participant becomes
entitled to benefits pursuant to Section 2.1(a) hereof, the Employer shall pay
or provide the Participant with the applicable Severance Benefits as follows:
 
(a)           Severance Payment.  Subject to the provisions of Sections 2.3
through 2.8, the Employer shall pay to the Participant the following:
 
(i)           Non-Change in Control Termination.  In the event of a Non-Change
in Control Termination, the Employer shall pay the Participant an amount in cash
equal to one-twelfth (1/12) of the Participant’s Base Salary, payable in
accordance with the Company’s normal payroll practices for a period of months
(which period shall be based on the Participant’s title and length of service,
and shall be determined in accordance with the Salary Continuation Period
Determination Chart below) following the Participant’s Separation from Service,
with the first payment thereof paid on the ninetieth (90th) day following the
date of the Participant’s Separation from Service, which first payment shall
include any amounts that would have been otherwise payable to the Participant
during such ninety (90) day period.  Notwithstanding the foregoing or anything
in the Plan to the contrary, to the extent required by Code Section 409A, the
payment of the Severance Payments under this Section 2.2(a)(i) shall be subject
to the Delay Period as provided in Section 7.8(b) hereof.
 
6

--------------------------------------------------------------------------------


 
Salary Continuation Period Determination Chart
 
Eligible Employee’s Title
Period of Salary Continuation
Executive Vice President
12 months
Other than Executive Vice President
3 weeks for each anniversary year, subject to a minimum of 6 months and a
maximum of 12 months

 
(ii)           Change in Control Related Termination.  In the event of a Change
in Control Related Termination, the Employer shall pay the Participant an amount
in cash equal to the sum of the Participant’s Base Salary plus Bonus, provided
that with respect to a Participant with the title “Executive Vice President,”
such sum shall be multiplied by one and one-half (1½).  The Severance Payment
under this Section 2.2(a)(ii) shall be payable, subject to Section 2.5, in a
lump sum on (A) in the case of a Pre-Change in Control Termination, the later of
(x) the ninetieth (90th) day following the date of the Participant’s Separation
from Service and (y) the date of the Change in Control, and (B) in the case of a
Post-Change in Control Termination, the ninetieth (90th) day following the date
of the Participant’s Separation from Service.  Notwithstanding the foregoing or
anything in the Plan to the contrary, to the extent required by Code Section
409A, in the event of a Post-Change in Control Termination, payment of the
Severance Payment under this Section 2.2(a)(ii) shall be subject to the Delay
Period as provided in Section 7.8(b) hereof.
 
Participants shall be entitled to only one Severance Payment under this Plan as
the result of a Change in Control Related Termination.
 
(b)           Continued Health Coverage.  Subject to the provisions of Sections
2.3 through 2.8 and a Participant’s timely election pursuant to COBRA and timely
payment of health premiums at the applicable active employee rate, during the
Continuation Period the Employer shall pay the remaining cost for continued
coverage pursuant to COBRA, for the Participant and the Participant’s eligible
dependents, under the Employer’s group health plans in which the Participant
participated immediately prior to the date of termination of the Participant’s
employment or materially equivalent plans maintained by the Company in
replacement thereof.  Following the Continuation Period, the Participant (or, if
applicable, the Participant’s qualified beneficiaries under COBRA) shall be
entitled to such continued coverage for the remainder of the COBRA period, if
any, on a full self-pay basis to the extent eligible under COBRA.
 
7

--------------------------------------------------------------------------------


 
(c)           Accelerated Vesting of Equity Awards.  The Equity Vesting under
this Section 2.2(c) shall apply only in the event of a Change in Control Related
Termination.  Subject to the provisions of Sections 2.3 and 2.4 and Sections 2.6
through 2.8, to the extent not vested immediately prior to a Change in Control,
all stock based awards granted to the Participant prior to the Change in Control
under the Company’s equity plans, each as amended, including, but not limited
to, The Dress Barn, Inc. 2001 Stock Incentive Plan, or any predecessor or
successor plan(s) thereto, that are outstanding as of the date of the Change in
Control (including, but not limited to, stock options and shares of restricted
stock), or, in the event such stock based awards are not assumed or substituted
by the successor in connection with such Change in Control, outstanding
immediately prior to the date of the Change in Control, shall become fully
vested as of the date of the Participant’s termination of employment by the
Employer without Cause or by the Participant for Good Reason.  Any stock option,
stock appreciation right or similar award that provides for a
Participant-elected exercise shall become fully exercisable and will remain
exercisable for the applicable period following termination as specified in the
applicable equity plan and/or the applicable award agreement.  In the case of
restricted stock or similar awards that are not subject to a Participant-elected
exercise, the Company shall remove any restrictions (other than restrictions
required by Federal securities law) or conditions in respect of such award as of
the date of the Participant’s termination of employment by the Employer without
Cause.  For the avoidance of doubt, this Section 2.2(c) shall apply to any
equity awards that, in connection with a Change in Control, (1) are granted as
replacement of the equity awards held by the Participant immediately prior to
the Change in Control, and (2) are outstanding immediately prior to the Change
in Control, but are not assumed or substituted by the successor in connection
with such Change in Control.
 
Notwithstanding the forgoing, in the event of a Pre-Change in Control
Termination, in lieu of the foregoing under this Section 2.2(c), the Employer
shall pay to the Participant a lump sum cash payment equal to the sum of (x)
with respect to any unvested stock option, stock appreciation right or similar
appreciation based award that expired on the date the Participant’s employment
terminated, the excess, if any, of (A) the aggregate per share cash
consideration, and the fair market value on such date of the aggregate per share
non-cash consideration, paid or payable to the Company’s common stockholders in
the transaction which is the basis for the Change in Control, (or if no such
consideration was then payable, the last trading price of the Company’s common
stock on the day immediately preceding the date of the event that resulted in
the occurrence of the Change in Control), over (B) the strike price per share
that would have been required to be paid in order to exercise each tranche of
the unvested awards that expired on the date of the Participant’s termination of
employment, times the number of shares of the Company’s common stock covered by
each such tranche (such calculation to be performed separately for each tranche
with a different strike price, and the aggregate amounts so calculated being the
amount required to be paid under this provision), plus (y) with respect to any
unvested restricted stock or similar whole share type of award that expired on
the date the Participant’s employment terminates, the fair market value of such
awards calculated based on the last trading price of the Company’s common stock
on the day immediately preceding the date of the event that resulted in the
occurrence of the Change in Control times the number of shares of the Company’s
common stock covered by each such award.  Any such payment shall be paid
together with the Severance Payment payable on a Pre-Change in Control
Termination pursuant to Section 2.2(a)(ii) above.
 
8

--------------------------------------------------------------------------------


 
(d)           Pro-Rata Bonus.  The Pro-Rata Bonus under this Section 2.2(d)
shall apply only in the event of a Non-Change in Control Termination.  Subject
to the provisions of Sections 2.3 through 2.8, the Participant shall be entitled
to receive a pro rata portion (based on the number of days employed during the
applicable performance period) of the Participant’s semi-annual performance
bonus for the performance period in which the Participant’s Separation from
Service occurs, calculated based on actual results for such performance period,
payable at the time that the semi-annual performance bonus would otherwise be
paid.
 
2.3           Prior Agreements.  The Severance Benefits under this Plan shall
supersede and be in lieu of any severance benefits and/or payments provided
under any other agreements, arrangements or severance plans by and between the
Participant and the Employer.  Notwithstanding the foregoing or anything herein
to the contrary, in the event that a Participant is entitled to the Severance
Benefits under the Plan and if as a result of such termination of the
Participant’s employment the Participant was also entitled to receive the
payments and benefits provided under any other agreements, arrangements or
severance plans by and between the Participant and the Employer, then the
Participant shall continue to be entitled to receive such payments and benefits
under and in accordance with the terms and conditions of such agreement,
arrangement or severance plan and (i) the Severance Payment hereunder shall be
reduced by the amount of any severance payment received by the Participant prior
to the commencement of the Severance Payment hereunder, (ii) any severance
payment payable under such other agreement, arrangement or severance plan
following the commencement of the Severance Payment hereunder shall be offset on
a dollar-for-dollar basis by the Severance Payment hereunder, and (iii) the
Continued Health Coverage shall commence in the first month following the
expiration of any health plan or health care reimbursement coverage provided to
the Participant pursuant to such other agreement, arrangement or severance plan
following a termination of the Participant’s employment and the Participant’s
Continuation Period shall be reduced by the number of months the Participant
received such coverage under such other agreement, arrangement or severance
plan.
 
2.4           No Duty to Mitigate/Set-off.  No Participant entitled to receive
Severance Benefits hereunder shall be required to seek other employment or to
attempt in any way to reduce any amounts payable to the Participant by the
Company or Employer pursuant to the Plan, and, except as provided in Sections
1.13(b) hereof, there shall be no offset against any amounts due to the
Participant under the Plan on account of any remuneration attributable to any
subsequent employment that the Participant may obtain or otherwise.  The amounts
payable hereunder shall not be subject to setoff, counterclaim, recoupment,
defense or other right which the Employer may have against the Participant.  In
the event of the Participant’s breach of any provision hereunder, including
without limitation, Sections 2.5 (other than as it applies to a release of
claims under the Age Discrimination in Employment Act, as amended), 2.7 and 2.8
hereof, the Company shall be entitled to recover any payments previously made to
the Participant hereunder.  Severance Benefits shall be reduced (offset) by any
amounts payable under any statutory entitlement (including notice of
termination, termination pay and/or severance pay) of the Participant upon a
termination of employment, including, without limitation, any payments related
to an actual or potential liability under the Worker Adjustment and Retraining
Notification Act (WARN) or similar state or local law.
 
9

--------------------------------------------------------------------------------


 
2.5           Release Required.  Any Severance Benefits (other than the Equity
Vesting) payable or to be provided pursuant to the Plan shall be conditioned
upon the Participant’s execution and non-revocation, within ninety (90) days
following the effective date of the Participant’s Separation from Service, of a
release substantially in the form attached as Appendix A hereto (with such
changes thereon as are legally necessary at the time of execution to make it
enforceable, including, but not limited to the addition of any federal, state or
local laws) (the “Release”).  The Company shall provide the release to the
Participant within seven (7) days following the date of the Participant’s
Separation from Service.  The Participant will be required to sign the release
within 45 days after the date it is provided to him or her and not revoke it
within the time period set forth therein.
 
2.6           Code Section 280G. 
 
(a)           In the event it is determined pursuant to clause (b) below, that
part or all of the consideration, compensation or benefits to be paid to the
Participant under the Plan in connection with the Participant’s termination of
employment following a Change in Control or under any other plan, arrangement or
agreement in connection therewith (each a “Payment”), constitutes a “parachute
payment” (or payments) under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments (the “Parachute Amount”)
exceeds 2.99 times the Participant’s “base amount,” as defined in Section
280G(b)(3) of the Code (the “Participant Base Amount”) and would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of the Participant shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Participant Base Amount;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate Payment
to be provided, determined on a net after-tax basis (taking into account the
Excise Tax imposed, any tax imposed by any comparable provision of state law,
and any applicable federal, state and local income taxes).
 
(b)           Any determination that a Payment constitutes a parachute payment
and any calculation described in this Section 2.6 (“determination”) shall be
made by the independent public accountants for the Company, and may, at the
Company’s election, be made prior to termination of the Participant’s employment
where the Company determines that a Change in Control is imminent.  Such
determination shall be furnished in writing no later than thirty (30) days
following the date of the Change in Control by the accountants to the
Participant.  If the Participant does not agree with such determination, he may
give notice to the Company within ten (10) days of receipt of the determination
from the accountants and, within fifteen (15) days thereafter, accountants of
the Participant’s choice must deliver to the Company their determination that in
their judgment complies with the Code.  If the two accountants cannot agree upon
the amount to be paid to the Participant pursuant to this Section 2.6 within ten
days of the delivery of the statement of the Participant’s accountants to the
Company, the two accountants shall choose a third accountant who shall deliver
their determination of the appropriate amount to be paid to the Participant
pursuant to this Section 2.6, which determination shall be final.  If the final
determination provides for the payment of a greater amount than that proposed by
the accountants of the Company, then the Company shall pay all of the
Participant’s costs incurred in contesting such determination and all other
costs incurred by the Company with respect to such determination.  However, if
the determination of the accountants of the Company is supported by the third
accountant, the Participant shall pay all reasonable costs incurred by both the
Company and the Participant with respect to the determination.
 
10

--------------------------------------------------------------------------------


 
(c)           If the final determination made pursuant to clause (b) above
results in a reduction of the Payments that would otherwise be paid to the
Participant except for the application of Section 2.6(a), the Equity Vesting
shall be eliminated or reduced to the extent necessary in order to not exceed
the limitation under Section 2.6(a), then, to the extent necessary pursuant to
Section 2.6(a), the Severance Payment shall be reduced, and, finally, to the
extent necessary pursuant to Section 2.6(a), the Continued Health Coverage shall
be reduced.  Within ten days following such determination, the Company shall pay
to or distribute to or for the benefit of the Participant such amounts as are
then due to the Participant under the Plan and shall promptly pay to or
distribute to or for the benefit of the Participant in the future such amounts
as become due to the Participant under the Plan.
 
(d)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
Section 2.6(a) (an “Overpayment”) or that additional payments which are not made
by the Company pursuant to Section 2.6(a) above should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant to the extent permitted by
law, which the Participant shall repay to the Company together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the
Code.  Nothing in this Section 2.6 is intended to violate the Sarbanes-Oxley Act
of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Participant and the repayment obligation null and
void to the extent required by such Act.  In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under the Plan, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant, together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.
 
2.7           Restrictive Covenants.  As a condition to receiving Severance
Benefits (other than the Equity Vesting), the Participant shall be subject to
the restrictive covenants described in the Release.  Upon the Participant’s
timely execution and non-revocation of the Release, the restrictive covenants
contained therein shall supersede any restrictive covenants contained in any
agreement or arrangement between the Employer and the Participant, including any
employment agreement.
 
11

--------------------------------------------------------------------------------


 
2.8           Cooperation.  By accepting the Severance Benefits under the Plan,
subject to the Participant’s other commitments, the Participant agrees to be
reasonably available to cooperate (but only truthfully) with the Employer and
the Company and provide information as to matters which the Participant was
personally involved, or has information on, during the Participant’s employment
with the Employer and which are or become the subject of litigation or other
dispute.
 
ARTICLE III

 
UNFUNDED PLAN
 
3.1           Unfunded Status.  The Plan shall be “unfunded” for the purposes of
ERISA and the Code, and Severance Payments shall be paid out of the general
assets of the Employer as and when Severance Payments are payable under the
Plan.  All Participants shall be solely unsecured general creditors of the
Company and the Employer.  If the Company decides in its sole discretion to
establish any advance accrued reserve on its books against the future expense of
the Severance Payments payable hereunder, or if the Company decides in its sole
discretion to fund a trust under the Plan, such reserve or trust shall not under
any circumstances be deemed to be an asset of the Plan.
 
ARTICLE IV

 
ADMINISTRATION OF THE PLAN
 
4.1           Plan Administrator.  The general administration of the Plan on
behalf of the Company (as plan administrator under Section 3(16)(A) of ERISA)
shall be placed with the Committee.
 
4.2           Reimbursement of Expenses of Plan Committee.  The Company may, in
its sole discretion, pay or reimburse the members of the Committee for all
reasonable expenses incurred in connection with their duties hereunder,
including, without limitation, expenses of outside legal counsel.
 
4.3           Action by the Plan Committee.  Decisions of the Committee shall be
made by a majority of its members attending a meeting at which a quorum is
present (which meeting may be held telephonically), or by written action in
accordance with applicable law.  Subject to the terms of the Plan and provided
that the Committee acts in good faith, the Committee shall have complete
authority to determine a Participant’s participation and Severance Benefits
under the Plan, to interpret and construe the provisions of the Plan, and to
make decisions in all disputes involving the rights of any person interested in
the Plan.
 
4.4           Delegation of Authority.  Subject to the limitations of applicable
law, the Committee may delegate any and all of its powers and responsibilities
hereunder to other persons by formal resolution filed with and accepted by the
Board.  Any such delegation shall not be effective until it is accepted by the
Board and the persons designated, and may be rescinded at any time by written
notice from the Committee to the person to whom the delegation is made.
 
12

--------------------------------------------------------------------------------


 
4.5           Retention of Professional Assistance.  The Committee may employ
such legal counsel, accountants and other persons as may be required in carrying
out its work in connection with the Plan.
 
4.6           Accounts and Records.  The Committee shall maintain such accounts
and records regarding the fiscal and other transactions of the Plan and such
other data as may be required to carry out its functions under the Plan and to
comply with all applicable laws.
 
4.7           Indemnification.  The Committee, its members and any person
designated pursuant to Section 4.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan.  The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each director, officer and employee of the Employer, and
any person designated above, for liabilities or expenses they and each of them
incur in carrying out their respective duties under the Plan, other than for any
liabilities or expenses arising out of such individual’s willful misconduct or
fraud.
 
ARTICLE V

 
AMENDMENT AND TERMINATION
 
5.1           Amendment and Termination.  The Company reserves the right to
amend or terminate, in whole or in part, any or all of the provisions of the
Plan by action of the Board (or a duly authorized committee thereof) at any
time, provided that in no event shall any amendment, except for amendments
pursuant to Section 7.8(a), reducing the Severance Benefits provided hereunder
or any Plan termination be effective prior to the later of (A) the third (3rd)
anniversary of the Effective Date and (B) one year after the Company provides
written notice to the Participant that it wishes to amend or terminate this Plan
and the nature of the amendments, if applicable, and further provided, that the
Company shall not amend or terminate the Plan at any time after (i) the
occurrence of a Change in Control or (ii) the date the Company enters into a
definitive agreement which, if consummated, would result in a Change in Control,
unless the potential Change in Control is abandoned (as publicly announced by
the Company), in either case until two (2) years after the occurrence of a
Change in Control, provided that all Severance Benefits under the Plan have been
paid.
 
13

--------------------------------------------------------------------------------


 
ARTICLE VI

 
SUCCESSORS
 
For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company, would be
required to perform if no such succession or assignment had taken place.  In the
event the surviving corporation in any transaction to which the Company is a
party is a subsidiary of another corporation, then the ultimate parent
corporation of such surviving corporation shall cause the surviving corporation
to perform the Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession or assignment had taken
place.  In such event, the term “Company” as used in the Plan, shall mean the
Company, as hereinbefore defined and any successor or assignee (including the
ultimate parent corporation) to the business or assets of the Company, which by
reason hereof becomes bound by the terms and provisions of the Plan.
 
ARTICLE VII

 
MISCELLANEOUS
 
7.1           Minors and Incompetents.  If the Committee shall find that any
person to whom Severance Benefits are payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, any
Severance Benefits due (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, child, parent, or brother or sister, or to any person deemed by the
Committee to have incurred expense for such person otherwise entitled to the
Severance Benefits, in such manner and proportions as the Committee may
determine in its sole discretion.  Any such Severance Benefits shall be a
complete discharge of the liabilities of the Company, the Employer, the
Committee, and the Board under the Plan.
 
7.2           Limitation of Rights.  Nothing contained herein shall be construed
as conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever.
 
7.3           Payment Not Salary.  Any Severance Benefits payable under the Plan
shall not be deemed salary or other compensation to the Participant for the
purposes of computing benefits to which he or she may be entitled under any
pension plan or other arrangement of the Employer maintained for the benefit of
its employees, unless such plan or arrangement provides otherwise.
 
7.4           Severability.  In case any provision of the Plan shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.
 
14

--------------------------------------------------------------------------------


 
7.5           Withholding.  The Company and/or the Employer shall have the right
to make such provisions as it deems necessary or appropriate to satisfy any
obligations it may have to withhold federal, state or local income or other
taxes incurred by reason of payments pursuant to the Plan.  In lieu thereof, the
Company and/or the Employer shall have the right to withhold the amounts of such
taxes from any other sums due or to become due from the Company and/or the
Employer to the Participant upon such terms and conditions as the Committee may
prescribe.
 
7.6           Non-Alienation of Benefits.  The Severance Benefits payable under
the Plan shall not be subject to alienation, transfer, assignment, garnishment,
execution or levy of any kind, and any attempt to cause any Severance Benefits
to be so subjected shall not be recognized.
 
7.7           Governing Law.  To the extent legally required, the Code and ERISA
shall govern the Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend the Plan to comply therewith.  To the extent not governed by the Code and
ERISA, the Plan shall be governed by the laws of the State of New York, without
reference to rules relating to conflicts of law.
 
7.8           Code Section 409A.  
 
(a)           General.  Although the Employer makes no guarantee with respect to
the tax treatment of payments hereunder and shall not be responsible in any
event with regard to non-compliance with Code Section 409A, the Plan is intended
to either comply with, or be exempt from, the requirements of Code Section
409A.  To the extent that the Plan is not exempt from the requirements of Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent.  Accordingly, the Company reserves the right to amend the
provisions of the Plan at any time and in any manner without the consent of
Participants solely to comply with the requirements of Code Section 409A and to
avoid the imposition of an excise tax under Code Section 409A on any payment to
be made hereunder, provided that there is no reduction in the Severance Benefits
hereunder.  Notwithstanding the foregoing, in no event whatsoever shall the
Employer be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.
 
(b)           Separation from Service; Delay Period for Specified Employees.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
Separation from Service.  If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period.  All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Company payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.
 
15

--------------------------------------------------------------------------------


 
(c)           Separate Payments and No Participant Discretion.  For purposes of
Code Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer.
 
7.9             Non-Exclusivity.  The adoption of the Plan by the Company shall
not be construed as creating any limitations on the power of the Company to
adopt such other supplemental retirement income arrangements as it deems
desirable, and such arrangements may be either generally applicable or limited
in application.
 
7.10           Non-Employment.  The Plan is not an agreement of employment and
it shall not grant the Participant any rights of employment.
 
7.11           Headings and Captions.  The headings and captions herein are
provided for reference and convenience only.  They shall not be considered part
of the Plan and shall not be employed in the construction of the Plan.
 
7.12           Gender and Number.  Whenever used in the Plan, the masculine
shall be deemed to include the feminine and the singular shall be deemed to
include the plural, unless the context clearly indicates otherwise.
 
7.13           Communications.  All announcements, notices and other
communications regarding the Plan will be made by the Company and/or the
Employer in writing.
 
7.14           Legal Fees.  This Section 7.14 shall apply only in the event of a
Change in Control Related Termination.  In the event that a Participant
substantially prevails in a litigation between the Participant and the Company
arising in connection with such Participant’s attempt to obtain or enforce any
right or benefit provided by the Plan, the Company agrees to pay the reasonable
attorney’s fees and other legal expenses incurred by such Participant in
pursuing such litigation, including a reasonable rate of interest for delayed
payment.
 
ARTICLE VIII
 
WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN
 
8.1           Claims Procedure.  Any claim by a Participant with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to a person designated by the
Committee from time to time for such purpose.  If the designated person
receiving a claim believes, following consultation with the Chairman of the
Committee, that the claim should be denied, he or she shall notify the
Participant in writing of the denial of the claim within ninety (90) days after
his or her receipt thereof.  This period may be extended an additional ninety
(90) days in special circumstances and, in such event, the Participant shall be
notified in writing of the extension, the special circumstances requiring the
extension of time and the date by which the Committee expects to make a
determination with respect to the claim.  If the extension is required due to
the Participant’s failure to submit information necessary to decide the claim,
the period for making the determination will be tolled from the date on which
the extension notice is sent until the date on which the Participant responds to
the Plan’s request for information.
 
16

--------------------------------------------------------------------------------


 
If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision.  The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.  If a Participant is not notified (of the
denial or an extension) within ninety (90) days from the date the Participant
notifies the Plan Administrator, the Participant may request a review of the
application as if the claim had been denied.
 
A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received.  Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer.  Such period may be extended by the
Committee for good cause shown.  The claim will then be reviewed by the
Committee.  In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim, and (b) submit to the Committee written
comments, documents, records, and other information related to the claim.  If
the Committee deems it appropriate, it may hold a hearing as to a claim.  If a
hearing is held, the Participant shall be entitled to be represented by counsel.
 
The review by the Committee will take into account all comments, documents,
records, and other information the Participant submits relating to the
claim.  The Committee will make a final written decision on a claim review, in
most cases within sixty (60) days after receipt of a request for a review.  In
some cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required.  If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim.  If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.
 
The Committee’s decision on the claim for review will be communicated to the
Participant in writing.  If an adverse benefit determination is made with
respect to the claim, the notice will include:  (a) the specific reason(s) for
any adverse benefit determination, with references to the specific Plan
provisions on which the determination is based; (b) a statement that the
Participant is entitled to receive, upon request and free of charge, reasonable
access to (and copies of) all documents, records and other information relevant
to the claim; and (c) a statement of the Participant’s right to bring a civil
action under Section 502(a) of ERISA.  A Participant may not start a lawsuit to
obtain benefits until after he or she has requested a review and a final
decision has been reached on review, or until the appropriate timeframe
described above has elapsed since the Participant filed a request for review and
the Participant has not received a final decision or notice that an extension
will be necessary to reach a final decision.  These procedures must be exhausted
before a Participant (or any beneficiary) may bring a legal action seeking
payment of benefits.  In addition, no lawsuit may be started more than two years
after the date on which the applicable appeal was denied.  If there is no
decision on appeal, no lawsuit may be started more than two years after the time
when the Committee should have decided the appeal. The law also permits the
Participant to pursue his or her remedies under Section 502(a) of ERISA without
exhausting these appeal procedures if the Plan has failed to follow them.
 
17

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
APPENDIX A


AGREEMENT AND RELEASE


The Dress Barn, Inc. (the “Company”) and [name] (the “Employee”), agree to the
terms and conditions set forth below:


1.           Termination.  Employee’s employment with the Employer (as defined
under The Dress Barn, Inc. Executive Severance Plan (the “Severance Plan”)) [is]
[was] terminated as of [________________ ___], 20[__] (the “Termination
Date”).  Employee acknowledges that the Termination Date [is] [was] the
termination date of [his/her] employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the
Employer.  Employee acknowledges and agrees that the Employer shall not have any
obligation to rehire Employee, nor shall the Employer have any obligation to
consider [him/her] for employment, after the Termination Date.  All capitalized
terms used herein, unless defined otherwise herein, shall have the meaning set
forth in the Severance Plan.


2.           Severance Benefits.  In exchange for the general release in
paragraph 4 below and other promises contained herein, and in accordance with
the terms of the Severance Plan, which Employee hereby acknowledges receiving,
Employee will receive the applicable Severance Benefits under Section 2.2 of the
Plan, paid or provided in accordance therewith.


3.           Acknowledgment.  Employee hereby agrees and acknowledges that the
Severance Benefits exceed any payment, benefit or other thing of value to which
Employee might otherwise be entitled under any policy, plan or procedure of the
Employer, the Company or Affiliates or pursuant to any prior agreement or
contract with the Employer, the Company or Affiliates.


4.           Release.  (a)  In exchange for the Severance Benefits and other
valuable consideration, Employee, for [himself/herself] and for [his/her] heirs,
executors, administrators and assigns (referred to collectively as “Releasors”),
forever releases and discharges the Employer and any and all of the Employer’s
parent companies, partners, subsidiaries, affiliates, successors and assigns and
any and all of its and their past and/or present officers, directors, partners,
agents, employees, representatives, counsel, employee benefit plans and their
fiduciaries and administrators, successors and assigns (referred to collectively
as the “Releasees”), from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which
Releasors ever had, now have or may have against Releasees by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter up to and including the date Employee signs this Agreement and
Release.



--------------------------------------------------------------------------------


 
(b)           Without limiting the generality of the foregoing, this Agreement
and Release is intended to and shall release Releasees from any and all claims,
whether known or unknown, that Releasors ever had, now have or may have against
Releasees arising out of Employee’s employment with the Employer or any of the
Releasees, the terms and conditions of such employment and/or the termination of
such employment, including but not limited to: (i) any claim under the Age
Discrimination in Employment Act, as amended (“ADEA”), and/or the Older Workers
Benefit Protection Act which laws prohibit discrimination on account of age;
(ii) any claim under Title VII of the Civil Rights Act of 1964, as amended,
which, among other things, prohibits discrimination/retaliation on account of
race, color, religion, sex, and national origin; (iii) any claim under the
Americans with Disabilities Act (“ADA”) or Sections 503 and 504 of the
Rehabilitation Act of 1973, each as amended; (iv) any claim under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (v) any claim
under the Family and Medical Leave Act; (vi) any claim or other action under the
National Labor Relations Act, as amended; (vii) any claim under the Workers’
Adjustment and Retraining Notification Act; (viii) any claim under the New York
State Human Rights Law, the New York Executive Law, the New York Labor Law, the
New York City Administrative Code or any other applicable state or local labor
or human rights laws;1 (ix) the Sarbanes-Oxley Act of 2002; (x) any other claim
of discrimination, harassment or retaliation in employment (whether based on
federal, state or local law, regulation, or decision; (xi) any other claim
(whether based on federal, state or local law, statutory or decisional) arising
out of the terms and conditions of Employee’s employment with and termination
from the Employer and/or the Released Parties; (xii) any claims for wrongful
discharge, whistleblowing, constructive discharge, promissory estoppel,
detrimental reliance, negligence, defamation, emotional distress, compensatory
or punitive damages, and/or equitable relief; (xiii) any claims under federal,
state, or local occupational safety and health laws or regulations, all as
amended; and (xiv) any claim for attorneys’ fees [ADD ONLY FOR A CHANGE IN
CONTROL RELATED TERMINATION:  , (other than claims for legal fees pursuant to
Section 7.14 of the Severance Plan)], costs, disbursements and/or the like.  By
virtue of the foregoing, Employee agrees that [he/she] has waived any damages
and other relief available to [him/her] (including, without limitation, money
damages, equitable relief and reinstatement) under the claims waived in this
paragraph 4.  Notwithstanding anything herein to the contrary, the sole matters
to which this Agreement of Release does not apply are: (A) claims to the
Severance Benefits; (B) claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (C) claims arising after the date
Employee signs this Agreement and Release; (D) claims relating to any rights of
indemnification under the Employer’s organizational documents or otherwise, (E)
claims relating to any outstanding stock options or other equity-based award on
the Termination Date [ADD ONLY FOR A CHANGE IN CONTROL RELATED TERMINATION:  ,
including, without limitation, the Equity Vesting]; (F) claims to vested accrued
benefits under the Employer’s tax qualified retirement plans or non-qualified
retirement plans in accordance with, and subject to, the terms and conditions of
such plans and applicable law; or (G) Employee’s right to seek enforcement of
the terms of the Severance Plan [ADD ONLY FOR A CHANGE IN CONTROL RELATED
TERMINATION:  , including, but not limited to, claims for legal fees pursuant to
Section 7.14 of the Severance Plan].  Employee acknowledges that Employee has
been informed that Employee might have specific rights and/or claims under the
ADEA.  Employee specifically waives such rights and/or claims under the ADEA to
the extent such rights and/or claims arose on or prior to the date this
Agreement of Release is executed by Employee.
 

--------------------------------------------------------------------------------

1 Add relevant provisions of additional state and/or local laws, as applicable.
 
A-2

--------------------------------------------------------------------------------


 
5.           Non-Disparagement; Cooperation in Certain Other Legal
Proceedings.  Employee agrees that at no time will [he/she], in public or
private, engage in any form of conduct or make any statements or representations
that deprecate, impugn, disparage or otherwise impair the reputation, goodwill
or commercial interests of, or make any remarks that would tend to or be
construed to tend to defame, the Releasees, nor shall the Employee assist any
other person, firm or company in so doing.  Nothing in this Agreement and
Release shall prohibit or restrict Employee from: (i) making any disclosure of
information, as required by law, in a proceeding or lawsuit in which the
Employer is a party, or additionally in any other civil proceeding or lawsuit
upon ten (10) business days prior written notice to the Employer; (ii) providing
information to, or testifying or otherwise assisting in an investigation or
proceeding brought by any federal regulatory or law enforcement agency or
legislative body or the Employer’s designated legal, compliance, or human
resources officers; (iii) filing, testifying, participating or otherwise
assisting in a proceeding relating to an alleged violation of any federal, state
or municipal law relating to fraud or any rule or regulation of the Securities
and Exchange Commission; or (iv) challenging the validity of this Agreement and
Release as it applies to a release of claims under ADEA.


6.           Cooperation.  Employee agrees to make [himself/herself] reasonably
available at times and for durations reasonably acceptable to both parties to
assist the Employer with respect to any issues wherein the Employer considers
Employee’s knowledge or expertise reasonably beneficial.  The Employer will
reimburse Employee for all reasonable out of pocket expenses that incurred while
[he/she] is engaged in such activity.  Employee will also cooperate fully with
the Employer in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Employer that relate to events or occurrences that transpired while the Employee
was employed by the Employer.  Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Employer at mutually convenient times.  Employee shall also
cooperate fully with the Employer in connection with any such investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Employee was employed by the Employer.  The Employer shall pay for any
reasonable out-of-pocket expenses incurred by Employee in connection with
[his/her] performance of the obligations pursuant to this paragraph
6.  Employee’s performance under this paragraph 6 following the Termination Date
shall be subject to [his/her] then current employment obligations.


7.           Return of Property.  Employee represents that [he/she] has returned
(or will return) to Employer all property belonging to the Employer, including
but not limited to electronic devices (e.g., Blackberry and/or laptop computer),
keys, card access to buildings and office floors, and business information and
documents.


A-3

--------------------------------------------------------------------------------


 
8.           Severability.  If any provision of this Agreement and Release is
held to be illegal, void, or unenforceable, such provision shall be of no force
or effect.  However, the illegality or unenforceability of such provision shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement and Release.  Further, to the extent any provision
of this Agreement and Release is deemed to be overbroad or unenforceable as
written, such provision shall be given the maximum effect permissible under law.


9.           Entire Agreement.  This Agreement and Release represents the entire
understanding between the parties hereto with respect to the subject matter
hereof, and may not be changed or modified except by a written agreement signed
by both of the parties hereto after the Effective Date of this Agreement and
Release.  In the event of any conflict between any of the provisions of this
Agreement and Release and the provisions of the Severance Plan, the terms of the
Severance Plan shall govern.


10.           Governing Law.  Except as may be preempted by federal law, this
Agreement and Release shall be governed by the laws of the State of New York,
without regard to conflict of laws principles, and the parties in any action
arising out of this Agreement and Release shall be subject to the personal
jurisdiction and venue of the federal and state courts, as applicable, in the
County of New York, State of New York.


11.           Non-Disclosure.  The parties agree that this Agreement and Release
and its terms are confidential and shall be accorded the utmost
confidentiality.  Employee hereby agrees to keep confidential and not disclose
the terms and conditions of this Agreement to any person or entity without the
prior written consent of the Employer, except to Employee’s accountants,
attorneys and/or spouse, provided that they also agree to maintain the
confidentiality of this Agreement.  Employee shall be responsible for any
disclosure by them.  Employee further represent that Employee has not disclosed
the terms and conditions of this Agreement to anyone other than Employee’s
attorneys, accountants and/or spouse.  This Section 11 does not prohibit
disclosure of this Agreement by any party if required by law, provided that if
Employee is required to make such disclosure the Employee has given the Employer
prompt written notice of any legal process and cooperated with the Employer’s
efforts to seek a protective order.


12.           Confidential Information.  Employee acknowledges that during the
course of Employee’s employment with the Employer, Employee has had access to
information relating to the Employer and its business that is not generally
known by persons not employed by the Employer and that could not easily be
determined or learned by someone outside of the Employer (“Confidential
Information”).  Such information is confidential or proprietary and may include
but not be limited to customer or client contact lists, trade secrets, patents,
copyrighted materials, proprietary computer software and programs, products,
systems analyses, lists of suppliers and supplier contracts, internal policies
and marketing strategies, financial information relating to the Employer and its
employees, and other documents and information that provide the Employer with a
competitive advantage and that could not be easily determined or learned or
obtained by someone outside the Employer.  Employee further acknowledges that:
(i) such confidential and proprietary information is the exclusive, unique, and
valuable property of the Employer; (ii) the businesses of the Employer depend on
such confidential and proprietary information; and (iii) the Employer wishes to
protect such confidential and proprietary information by keeping it confidential
for the use and benefit of the Employer.  Employee agrees not to disclose or use
such Confidential Information at any time in the future, except if authorized by
the Employer in writing or if required in connection with a subpoena or other
legal process or investigation by any governmental, regulatory or
self-regulatory agency or in connection with any legal proceeding brought
against Employee, or in connection with a proceeding to enforce this Agreement.


A-4

--------------------------------------------------------------------------------


 
13.           Restrictive Covenants.   Employee agrees that for a period of one
(1) year following Employee’s Termination Date (the “Restricted Period”),
[he/she] will not, directly or indirectly:
 
(a)           Non-Competition.  engage in, assist, or have any active interest
or involvement whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holdings of less than 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in “Competition” (as defined below) with the Employer, the Company or an
Affiliate; or
 
(b)           Non-Solicitation.  recruit, solicit, hire, or cause to be hired,
any individual who is then, or who has been within the preceding six (6) month
period, an employee of the Employer, the Company or an Affiliate.
 
For purposes of this Agreement, “Competition” shall mean (x) the business of
owning and/or operating one or more retail specialty stores that sell women’s or
girls’ apparel, or (y) the business of selling women’s or girls’ apparel through
catalogs or internet sales, or (z) any other business engaged in by the
Employer, the Company or an Affiliate.
 
14.           Remedies.  Employee acknowledges and agrees that the Employer will
suffer irreparable damage if any of the provisions of paragraphs 5, 12 or 13 of
this Agreement and Release are breached and that the Employer’s remedies at law
for a breach of such provisions would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such a breach, in addition to any
remedies at law, the Employer will be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.


15.           Binding Agreement.  This Agreement and Release is binding upon,
and shall inure to the benefit of, the parties and their respective heirs,
executors, administrators, successors and assigns.


16.           ADEA Provisions.  Employee acknowledges that [he/she]: (a) has
carefully read this Agreement and Release in its entirety; (b) has had an
opportunity to consider the terms of this Agreement and Release [insert only if
employees are over 40: and the disclosure information attached hereto as Exhibit
I (which is provided pursuant to the Older Workers Benefit Protection Act)] for
at least [twenty-one (21)] [forty-five (45)] days; (c) is hereby advised by the
Company in writing to consult with an attorney of [his/her] choice in connection
with this Agreement and Release; (d) fully understands the significance of all
of the terms and conditions of this Agreement and Release and has discussed them
with an attorney of [his/her] choice, or has had a reasonable opportunity to do
so; and (e) is signing this Agreement and Release voluntarily and of [his/her]
own free will and agrees to abide by all the terms and conditions contained
herein.


A-5

--------------------------------------------------------------------------------


 
17.           Revocation/ Effective Date.  Employee may accept this Agreement
and Release by signing it before a notary public and delivering it to [INSERT
NAME AND ADDRESS OF CONTACT] on or before the [twenty-first (21st)] [forty-fifth
(45th)] day after [he/she] receives this Agreement and Release.  Notwithstanding
the foregoing, Employee may not sign this Agreement and Release before [his/her]
last day of employment and this Agreement and Release will not be accepted or
effective if signed before the Termination Date.  After signing this Agreement
and Release, Employee shall have [seven (7)]2 days (the “Revocation Period”) to
revoke [his/her] decision by indicating [his/her] desire to do so in writing
delivered to [INSERT NAME] at the above address by no later than the last day of
the Revocation Period.  If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  Provided Employee does not revoke this
Agreement and Release during the Revocation Period, the Effective Date of this
Agreement and Release shall be the later of the [eighth (8th)]3 day after
Employee signs this Agreement and Release or the day after the last day of the
Revocation Period (the “Effective Date”).
 
Dated:  ___________________
       
(signature)
   
 
[Employee]





THE DRESS BARN, INC.




Accepted
by:__________________________                                                                                                Dated:_____________________


Name:_______________________________

 
 
 

--------------------------------------------------------------------------------

2 Replace with “fifteen (15)” for Employees working in Minnesota. 
3 Replace with “sixteenth (16th)” for Employees working in Minnesota.